The opinion of the court was delivered by
Lowrie, C. J.
The plaintiff’s claim was over $100, but he filed no affidavit, on bringing his suit, that it exceeded that amount, and he has judgment for less than $100. Is he entitled to costs? Yes, if the claim was reduced below $100 by set-off. The pleas were payment and set-off, and therefore the reduction may have been procured by set-off. The court below says it was so reduced, and therefore gave the plaintiff judgment for costs.
We must presume that this is right, for we have nothing to show that it is not. That court had all the evidence before them, and we have none of it; for the case comes here on the record proper alone, without any bills of exception that can bring up the evidence for this purpose.
If the defendant had desired to raise the question here, he might have done it, by having proper pleas on the record, and having a verdict on each of them. As it is, we must presume, from the record, that he succeeded in reducing the claim on his plea of set-off.
Judgment affirmed, and record “remitted.